Citation Nr: 1224831	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for pes planus with equinus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2003.  In January 2006, the Veteran appeared at a Board videoconference hearing.

In a decision dated in March 2006, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2008 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a February 2008 Court order granted the joint motion.  Pursuant to the JMR, the case was remanded by the Board in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a lifelong history of pes planus, which existed prior to service, and was aggravated by service.  On the VA examination in May 2010, with an addendum in August 2010, the examiner stated that the Veteran verbally gave a history of pes planus which pre-existed service.  The Veteran also stated that he thought the condition became "much worse" after an injury in service, but the examiner stated that she was not able to determine without "mere speculation" that his military service aggravated his pes planus beyond the normal progression of the disease, because he was not evaluated for worsening pes planus during service.  

For service connection purposes, however, the question of pre-existence encompasses specific standards of proof, which have not been applied in this case.  No pes planus was noted at entrance, and, the Veteran is presumed to have been in sound condition at entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Therefore, the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In this case, the examiner based the conclusion that pes planus pre-existed service on, first, research which disclosed that "usually," pes planus was related to the arch not forming appropriately during childhood, or trauma, or systemic disease, and second, on the Veteran's "verbal evidence" that he had a lifelong history of pes planus.  On the other hand, the Veteran's statement that he believed the condition worsened during service was completely disregarded in the examiner's conclusion that "mere speculation" would be required to find that the condition was aggravated during service.  Clearly, this does not reflect the appropriate burden of proof, as to either the pre-existence or aggravation required to rebut the presumption of soundness.  It must also be noted that the matter of pre-existence was not raised, by the Veteran or VA, until the claim had been pending for some time.

Nevertheless, the matter of pre-existence has now been raised, and must be dealt with, applying the appropriate burden of proof, in both an examination and in the RO's adjudication.  Additionally, the examination must also address direct service connection, as directed in the prior Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary and compliance is required).  In this regard, the May 2010 examination also concluded that pes planus was not likely "to be caused by" his active service, but for direct service connection, a causal connection is not required if the condition had its onset during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his bilateral pes planus with equinus.  The claims folder must be made available to the examiner in conjunction with the examination.  An examination, including a detailed history, should be performed.  The examiner must offer an opinion as to the following:

(a) Pre-existence:  This involves both of the following questions:  
* Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had bilateral pes planus prior to his entry into the military?  
* If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability did not increase in severity during service beyond the natural progress of the disability?

(b) Direct service incurrence:  Did pes planus, at least as likely as not (i.e., 50 percent or greater probability), have its onset while he was on active duty, or was such otherwise due to events in service?  

For all of the above questions, the rationale for all opinions expressed must be provided, to include the specific information relied upon for the conclusions reached.  If the opinion is that a conclusion cannot be reached without resort to speculation, this must be fully explained in the report, to include a discussion of the probative value of the Veteran's lay statements.

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for bilateral pes planus with equinus.  The RO must address whether the presumption of soundness has been rebutted, which requires clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


